     Case: 1:19-cv-01741 Document #: 14 Filed: 03/19/19 Page 1 of 3 PageID #:146



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS


 CHASE HAMANO, Individually and on                      Case No. 1:19-cv-01741
 behalf of all others similarly situated,
                                                        CLASS ACTION
                 Plaintiff,
                                                        Honorable Jorge L. Alonso
           v.

 ACTIVISION BLIZZARD, INC., ROBERT
 A. KOTICK, SPENCER NEUMANN, and
 COLLISTER JOHNSON,

                 Defendants.


  DECLARATION OF MARK LEVINE IN SUPPORT OF THE MOTION OF THE R N
   CROFT FINANCIAL GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND
             APPROVAL OF SELECTION OF LEAD COUNSEL

I, MARK LEVINE, declare as follows:

          1.    I am of counsel with the law firm of Levi & Korsinsky, LLP, proposed lead counsel for

Lead Plaintiff Movants Robert Landry and R N Croft Financial Group, Inc. (collectively, “R N Croft

Financial Group” or “Movant”) in the above-captioned action. I submit this Declaration in support of

Movant’s Motion for entry of an Order: (1) appointing Movant as Lead Plaintiff on behalf of all persons or

entities who purchased or otherwise acquired the securities of Activision Blizzard, Inc. (“Activision

Blizzard” or the “Company”) between August 2, 2018 and January 10, 2019, both dates inclusive; (2)

approving Movant’s selection of the law firm of Levi & Korsinsky, LLP (“Levi & Korsinsky”) as Lead

Counsel for the putative class; and (3) granting such other and further relief as the Court may deem just and

proper.

          2.    Attached hereto as Exhibit A are true and correct copies of the PSLRA Certifications

signed by each member of the R N Croft Financial Group attaching their transactions in Activision Blizzard.
     Case: 1:19-cv-01741 Document #: 14 Filed: 03/19/19 Page 2 of 3 PageID #:147



        3.       Attached hereto as Exhibit B are true and correct copies of the loss charts detailing the

losses sustained by the R N Croft Financial Group.

        4.       Attached hereto as Exhibit C is a true and correct copy of the R N Croft Financial Group’s

Joint Declaration filed in support of the Motion

        5.       Attached hereto as Exhibit D is a true and correct copy of the press release announcing the

filing of the first-filed action, which was filed in the United States District Court for the Central District of

California on January 18, 2019.

        6.       Attached hereto as Exhibit E is a true and correct copy of Levi & Korsinsky’s firm résumé.

        I declare under the penalty of perjury that the foregoing is true to the best of my knowledge.
        Executed this 19th day of March, 2019 at New York, New York.

                                                           /s/ Mark Levine
                                                           Mark Levine




                                                       2
   Case: 1:19-cv-01741 Document #: 14 Filed: 03/19/19 Page 3 of 3 PageID #:148



                            CERTIFICATE OF SERVICE

       I, Carol V. Gilden, the undersigned attorney, hereby certify that on the 19th day of

March, 2019, I caused to be served a copy of the within and foregoing Declaration of Mark

Levine in Support of Motion of the R N Croft Financial Group for Appointment as Lead

Plaintiff and Approval of Selection of Counsel via the Court’s CM/ECF system, on all

counsel of record.


                                         /s/ Carol V. Gilden
                                         Carol v. Gilden




                                             3
